Exhibit 10.2(N)

YAHOO! INC.

NOTICE OF RESTRICTED STOCK UNIT GRANT

[grantee name]

Employee ID: [number]

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:    [date]    Total Number of Restricted    [number] Stock Units
Granted:       Type of RSU:    U.S. Executive Performance RSU (Transaction Form)
Vesting Commencement Date:    [date] Vesting Schedule:    Shares    Vesting Date
      [#]        [Date]       [#]        [Date]       [#]        [Date]   
   [#]        [Date]   

 

These RSUs are subject to performance-based vesting. The actual number of shares
vesting will be 0% to 200% of the target amounts shown above depending on the
achievement of performance goals and time-based vesting requirements as
described in the award agreement. The vesting dates shown above are approximate.

Manner of Payment by Company:    Stock    Governing Documents:    Yahoo Stock
Plan (the “Plan”)


Performance RSU Award Agreement (Transaction Form) for U.S. Executives



--------------------------------------------------------------------------------

By your acceptance of this award through the Company’s online acceptance
procedure (or by your signature and the signature of the Company’s
representative below):

 

  •   you acknowledge receiving and reviewing the Governing Documents (listed
above) and the Supplemental Documents (listed below);

 

  •   you agree that the Restricted Stock Units are granted under and governed
by the terms and conditions of the Governing Documents and you agree to be bound
by the terms of this agreement and the Governing Documents, all of which are
hereby incorporated by reference into this agreement; and

 

  •   you consent to the collection, use and transfer, in electronic or other
form, of your personal data as described in the Governing Documents for the
purpose of implementing, administering and managing your participation in the
Plan.

This agreement shall be construed and determined in accordance with the laws of
the U.S. State of Delaware (without giving effect to the conflict of laws
principles thereof) and shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

GRANTEE:

 

      Click here to accept

 

 

Signature

 

[grantee name]

 

Name

 

Supplemental Documents:

YAHOO! INC. By:   LOGO [g358906g0502130840756.jpg]   Marissa A. Mayer     Title:
  Chief Executive Officer    

Insider Trading Policy

U.S. Prospectus

 

 



--------------------------------------------------------------------------------

NOTE: This award is excluded from the Yahoo! Inc. Change in Control Employee
Severance Plans (the “CIC Plans”) and will not be eligible for accelerated
vesting under the CIC Plans nor under any other pre-existing plan, policy, or
agreement.

YAHOO! INC. STOCK PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR U.S. EXECUTIVES

(Transaction Form)

Section 1. Grant of Restricted Stock Unit Award

 

(a) Grant of Restricted Stock Units (“RSUs”). Yahoo! Inc., a Delaware
corporation (the “Company”), hereby grants to the grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Grant (the “Notice of Grant”) the number
of RSUs (such number, the “Target Number” of RSUs; and one-fourth of the Target
Number being the “Annual Target Number” of RSUs for each “Performance Year”
identified in Section 2(c)(i) hereof) set forth in the Notice of Grant, on the
terms and conditions set forth in this Performance Restricted Stock Unit Award
Agreement for U.S. Executives (this “Agreement”) and as otherwise provided in
the Yahoo! Inc. Stock Plan, as amended (the “Award”).

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Yahoo! Inc.
Stock Plan, as amended (the “Plan”) are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Administrator shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Grantee
and his/her legal representative in respect of any questions arising under the
Plan or this Agreement.

Section 2. Terms and Conditions of Award

 

  The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

 

(a) Limitations on Rights Associated with RSUs. The RSUs are bookkeeping entries
only. The Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the RSUs.

 

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution. Any attempt to dispose of any RSUs in
contravention of the above restriction shall be null and void and without
effect.

 

1



--------------------------------------------------------------------------------

(c) Performance-Based Requirements; Lapse of Restrictions.

 

  (i) Subject to Section 2(c)(ii) below, for each of 2017, 2018, 2019, and 2020
(each such year, a “Performance Year”), the Grantee shall be credited with a
number of RSUs equal to the Annual Target Number of RSUs for the applicable
Performance Year multiplied by a percentage that (A) will be determined by the
Administrator after the Performance Year based on the Company’s achievement of
financial performance goals established for that Performance Year and (B) will
be between 0% and 200%. The performance goals and the methodology for
establishing the number of RSUs to be credited will be established by the
Administrator not later than ninety (90) days after the start of the applicable
Performance Year (and in any event at a time when it is substantially uncertain
whether the performance targets will be achieved). The methodology to determine
the RSU crediting percentage will be communicated to the Grantee after it is
established by the Administrator. The Administrator shall, following the end of
each Performance Year, determine whether and the extent to which the performance
targets for that Performance Year have been satisfied and the RSU crediting
percentage for that Performance Year. Such determinations by the Administrator
shall be final and binding. The date of such determinations by the Administrator
for the Performance Year is referred to as the “Determination Date.” Any of the
Annual Target Number of RSUs for a particular Performance Year that are not
credited to the Grantee in accordance with the foregoing provisions of this
Section 2(c)(i) shall terminate as of the last day of the Performance Year.

 

  (ii) Subject to Sections 2(e) through 2(f) below, the RSUs credited to the
Grantee pursuant to Section 2(c)(i) for a particular Performance Year shall vest
and become non-forfeitable upon the Vesting Date for that Performance Year;
provided, however, that if a Change in Control (as defined in Section 2(g))
occurs during the Performance Year, the Annual Target Number of RSUs for such
Performance Year shall vest upon the final day of such Performance Year. The
“Vesting Date” for a Performance Year shall be the Determination Date as to that
Performance Year unless otherwise expressly provided in this Agreement.

 

(d) Timing and Manner of Payment of RSUs.

 

  (i)

In the event that the Notice of Grant specifies that the manner of payment by
the Company shall be stock, as soon as practicable after (and in no case more
than seventy-four days after) the date any RSUs subject to the Award become
non-forfeitable (the “Payment Date”), such RSUs shall be paid by the Company
delivering to the Grantee a number of Shares equal to the number of RSUs that
become non-forfeitable upon that Payment Date (rounded down to the nearest whole
share). The Company shall issue the Shares either (A) in certificate form or
(B) in book entry form, registered in the name of the Grantee. Delivery of any
certificates will be made to the Grantee’s last address reflected on the books
of the Company and its Subsidiaries unless the Company is otherwise instructed
in writing. The Grantee shall not be required to pay any cash consideration for
the

 

2



--------------------------------------------------------------------------------

  RSUs or for any Shares received pursuant to the Award. Neither the Grantee nor
any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests in any RSUs that are so paid.
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the RSUs unless such issuance and such payment shall comply
with all relevant provisions of law and the requirements of any Stock Exchange.

 

  (ii) In the event that the Notice of Grant specifies that the manner of
payment by the Company shall be cash, as soon as practicable after (and in no
case more than seventy-four days after) the Payment Date, such RSUs shall be
paid in a lump sum cash payment equal in the aggregate to the Fair Market Value
of a Share on the Payment Date multiplied by the number of such RSUs that become
non-forfeitable upon that Payment Date. The Grantee shall not be required to pay
any cash consideration for the RSUs or for any cash received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid.

 

  (iii) In the event that the Notice of Grant specifies that the manner of
payment by the Company shall be cash or stock at the Company’s election, as soon
as practicable after (and in no case more than seventy-four days after) the
Payment Date, such RSUs shall be paid, at the Company’s option, (A) in a lump
sum cash payment equal in the aggregate to the Fair Market Value of a Share on
the Payment Date multiplied by the number of such RSUs that become
non-forfeitable upon that Payment Date or (B) by the Company delivering to the
Grantee a number of Shares equal to the number of RSUs that become
non-forfeitable upon that Payment Date (rounded down to the nearest whole
share). If the RSUs are paid in Shares, the Company shall issue the Shares
either (1) in certificate form or (2) in book entry form, registered in the name
of the Grantee. Delivery of any certificates will be made to the Grantee’s last
address reflected on the books of the Company and its Subsidiaries unless the
Company is otherwise instructed in writing. The Grantee shall not be required to
pay any cash consideration for the RSUs or for any Shares or cash received
pursuant to the Award. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any further rights or
interests in any RSUs that are so paid. Notwithstanding anything herein to the
contrary, the Company shall have no obligation to issue Shares in payment of the
RSUs unless such issuance and such payment shall comply with all relevant
provisions of law and the requirements of any Stock Exchange.

 

3



--------------------------------------------------------------------------------

(e) Termination of Employment Generally; Leaves of Absence. The following
provisions shall apply in the event of the termination of the Grantee’s
employment or service with the Company, Parent or any Subsidiary, or should the
Grantee take a leave of absence from employment with the Company, Parent or any
Subsidiary:

 

  (i) General. In the event of the termination of the Grantee’s employment or
service with the Company, Parent or any Subsidiary for any reason prior to the
lapsing of the restrictions in accordance with Section 2(c) hereof with respect
to any of the RSUs granted hereunder, such portion of the RSUs held by the
Grantee shall be automatically forfeited by the Grantee as of the date of
termination. (The date of any such termination of the Grantee’s employment or
service is referred to in this Agreement as the “Termination Date.”) Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any rights or interests in any RSUs that are
forfeited pursuant to any provision of this Agreement.

 

  (ii) Previously Adopted Yahoo Severance Plans and Policies Do Not Apply to
This Award. This Award of RSUs shall not be subject to the acceleration of
vesting provisions of any Yahoo! Inc. Amended and Restated Change in Control
Employee Severance Plan or of any other plan, policy, or agreement in effect on
the date of grant specified in the Notice of Grant (the “Date of Grant”) (such
as, to the extent otherwise applicable and without limitation, the Yahoo! Inc.
Employee Severance Plan for Vice Presidents and Employees, any Key Employee
Income Protection Benefits letter, any executive severance agreement letter, or
any other agreement between the Grantee and the Company or any Subsidiary, or
any amendment to any of the foregoing).

 

  (iii) Leaves of Absence. The provisions of this paragraph are subject to
compliance with all applicable laws relating to the Grantee’s employment by the
Company, Parent or Subsidiary (as applicable), and shall apply to the Award
unless otherwise expressly provided in a Company leave of absence vesting policy
approved by the Administrator or otherwise by the Administrator. In the event
the Grantee is on an authorized leave of absence from the Company, Parent or
Subsidiary (as applicable) at any time on or after the first day of a
Performance Year, the Vesting Date for that Performance Year shall be the date
that is X days following the Determination Date for that Performance Year (where
“X” equals the total number of calendar days that the Grantee is on such a leave
of absence in the period of time commencing with the first day of that
Performance Period through and including the Determination Date for that
Performance Period or, if the Grantee is on such a leave of absence on the
Determination Date for that Performance Period, through and including the last
day of such leave of absence), but in no event shall the Vesting Date be later
than the last day of the maximum term of this Award as provided in the Plan (and
any RSUs that have not vested and become non-forfeitable when such maximum term
is reached shall be automatically forfeited by the Grantee).

 

4



--------------------------------------------------------------------------------

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

  (i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

  (ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to a number of
RSUs equal to the sum of (A) the number of RSUs (if any) that would have vested
in accordance with Section 2(c) with respect to any Performance Year ended prior
to the year in which such transaction occurs (to the extent not previously paid
and assuming the Grantee’s employment had continued through the applicable
Vesting Date), and (B) the Annual Target Number of RSUs for the Performance Year
in which such transaction occurs and any subsequent Performance Year(s).

 

(g) Certain Definitions.

 

  (i) For purposes of this Agreement, “Change in Control” shall mean the first
of the following events to occur after the Date of Grant:

 

  (A) any person or group of persons (as defined in Section 13(d) and 14(d) of
the Exchange Act) together with its Affiliates (as defined below), but excluding
(1) the Company or any of its subsidiaries, (2) any employee benefit plans of
the Company or (3) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

 

  (B)

the consummation of a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the

 

5



--------------------------------------------------------------------------------

  surviving entity) more than 50% of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

 

  (C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company; or

 

  (D) the consummation of a sale or disposition (whether directly or by merger
or other business combination) of all or substantially all of the assets of the
Company to a Person or Persons in one or a series of related transactions;
provided, however, that, for purposes of this paragraph (D), the assets of the
Company shall not include the Company’s direct and indirect equity interests in
Alibaba Group Holding Limited and Yahoo Japan Corporation.

 

  (ii) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

 

(h)

Income Taxes. Except as provided in the next three sentences, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the RSUs having a Fair Market Value
equal to the taxes that the Company determines it or the Grantee’s employer is
required to withhold under applicable tax laws with respect to the RSUs (with
such withholding obligation determined based on any applicable minimum statutory
withholding rates) (“Net Share Settlement”). In the event that the Company
cannot (under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method or in the
event that the RSUs are paid in cash (as opposed to Shares), the Company may
satisfy such withholding by any one or a combination of the following methods:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
reducing the amount of any cash otherwise payable to the Grantee with respect to
the RSUs; (iii) by deducting such amount out of any other compensation otherwise
payable to the Grantee; and/or (iv) by allowing the Grantee to surrender shares
of Common Stock of the Company which (A) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Grantee for such period (if any) as may be required to avoid a
charge to the Company’s earnings, and (B) have a Fair Market Value on the date
of surrender equal to the amount required to be withheld. For these purposes,
the Fair Market Value of the Shares to be withheld or repurchased, as
applicable, shall be determined on the date that the amount of tax to be
withheld is to be determined. Notwithstanding the foregoing, if the Grantee has
been designated by the Company’s Board of Directors as an “executive officer”
(as such term is defined in Rule 3b-7 under the Securities Exchange Act of 1934,
as amended) the Administrator may (but is under no obligation to) allow the
Grantee, during such times and under such terms as the Administrator may
provide, to elect in advance whether tax withholding obligations in connection
with any payment of the RSUs in Shares will be satisfied (1) by Net Share
Settlement, or (2) by the Grantee making a payment in cash to

 

6



--------------------------------------------------------------------------------

  the Company (such election (2), a “Cash Election”); and if the Grantee has a
Cash Election in effect on the Date of Grant as to other Company RSU awards,
such election shall also apply to this Award, unless and until such election is
modified in accordance with its terms.

 

  (i) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b) No Right to Continued Employment. The Grantee understands and agrees that
the vesting of Shares pursuant to Section 2 above is not earned through the act
of being hired, being granted the RSUs or being credited Shares under this
Agreement. The Grantee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Grantee any right with respect to continuation as an
employee or consultant with the Company, a Parent or any Subsidiary, nor shall
it interfere with or restrict in any way the right of the Company, a Parent or
any Subsidiary, which is hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever, with or without
Cause and with or without advance notice.

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

(e) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company’s tax withholding
rights, the Grantee shall be solely responsible for any and all tax liability
with respect to the Award.

 

(g) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(h) Governing Law/Choice of Venue.

 

  (i) This Agreement and the rights of the Grantee hereunder shall be construed
and determined in accordance with the laws of the State of Delaware (without
giving effect to the conflict of laws principles thereof), as provided in the
Plan.

 

  (ii) For the purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California where this grant is made and/or to be performed and
agree that such litigation shall be conducted only in the courts of Santa Clara
County, California, or the federal court of the United States for the Northern
District of California, and no other courts.

 

(i) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(j) Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that he or she is subject to the Company’s Insider Trading Policy and may be or
may become subject to the Company’s 10b5-1 Trading Plan Policy, each as amended
from time to time. In addition, the Grantee understands that he or she may be
subject to insider trading restrictions under securities laws, market abuse
laws, and/or other similar laws, and such restrictions may affect his or her
ability to acquire or sell Shares or rights to Shares. The Grantee acknowledges
that it is the Grantee’s responsibility to comply with such Company policies and
any additional restrictions that may apply under applicable laws with respect to
the Grantee’s acquisition, holding, and any disposition of Shares or rights to
Shares.

 

(k) Recoupment. Notwithstanding any other provision herein, the recoupment or
“clawback” policies adopted by the Administrator and applicable to equity
awards, as such policies are in effect from time to time, shall apply to the
Award and any Shares or cash that may be issued in respect of the Award.

 

8



--------------------------------------------------------------------------------

(l) Entire Agreement. This Agreement, the Notice of Grant and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

(m) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(n) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(o) Signature. This Agreement shall be deemed executed by the Company and the
Grantee as of the Date of Grant upon execution by such parties (or upon the
Grantee’s online acceptance) of the Notice of Grant.

 

9